By the Court.
The court have no doubt upon this subject. The question submitted to the arbitrators was of legal right, involving matter of law and fact. There was an actual diversion of a watercourse. If the proprietor through whose land it passed could take it out in such a manner as to return it to the proprietor below, subject to the reasonable uses of the first proprietor, he had a right to do it. But the arbitrators have found that the legal right of the plaintiff was invaded, and therefore some damages follow. Cook v. Hull, 3 Pick. 269. Bolivan Manuf. Co. v. Neponset Manuf. Co. 16 Pick. 246.

Judgment on the award.